On consideration of the motion for rehearing and the briefs in its support we have reached the conclusion that the opinion promulgated herein is erroneous in holding that a license may never be transferred from one place to another, and that in consequence we think the opinion should be rewritten or a rehearing had.
So far as material here the statute Section 4-410, R.C.M. 1947, provides: "Such license shall be signed by the licensee, shall be nontransferable except and only with the consent of the board * * *. Every license issued under the provisions of this act is separate and distinct, and no person except the licensee therein named, shall exercise any of the privileges granted thereunder, and all licenses are applicable only to the premises in respect to which they are issued."
Under the statute the license is cemented as firmly to the person as it is to the premises. We find no reasonable basis for holding that a transfer may be made from one person to another but not from one location to another. We think under the statute a transfer from one place to another may be made in a proper case the same as a transfer from one person to another. Hence, we think the reason assigned in the opinion for sustaining the action of the defendant board is not warranted under the law.
The board contends that there are several other reasons which justify its action in refusing to consent to the transfer in question.
Whether any of such grounds are sufficient, we express no opinion, as it would serve no useful purpose here.
Rehearing denied January 19, 1950. *Page 308